                            Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 1 of 9
AO 24.58 (Rev 02/18)   Judgment m a Cnminal Case
                       Sheet I



                                         UNITED STA TES DISTRICT COURT
                                   EASTERN DISTRICT OF PENNSYL VNANIA
                                                    )
                UNITED STATES OF AMERICA                 JUDGMENT IN A CRIMINAL CASE
                                                    )
                           v.                       )
                                                    )                             DPAE2: 17CR000563-002
                                                    )    Case  Number:
                    KENNETH SMUKLER                 )
                                                         USM Number:              76315-066
                                                    )
                                                    )    Brian McMonagle, Esquire
                                                    )    Defendant's Attorney
THE DEFENDANT:
D    pleaded guilty to count(s)

D    pleaded nolo contendere to count(s)
     which was accepted bv the court.

X    was found guilty on count(s)       I, 2, 5, 6, 7, 8, 9, IO, and I I of the Superseding Indictment.
     after a plea ofnot guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section                                         Nature of Offense                                            Offense Ended            Count
18 C S.C. §371                                          Conspiracy                                                      06/30/20 I 3            I

52 U.S.C. §§30109(dXI)(A)(i) and 30116(t)               Causing unlawful campaign contributions and aiding              08/31/2012              2
and 18 U.S.C. §2                                        and abetting.

(continued on next page)
        The defendant is sentenced as provided in pages 2 through             _ _9_ _ of this judgment. The sentence is unposed pursuant to
the Sentencing Reform Act of I 984.

X    The defendant has been found not guilty on count(s)          _3_an_d_4_o_f_th_e_S_u~p_e_rs_e_d_in~g~l_nd_i_ct_m_e_n_t._ _ _ _ _ _ _ _ _ _ _ _ __

D    Count(s)   ------------- D                              is     D      are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the Umted States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and Cnited States attorney of material changes in economic circumstances

                                                                    May 3, 2019
                                                                    Date of lmpos1t1on of Judgment




                                                                    Jan E. DuBois U S.D.J.
                                                                    Name and Title of Judge


                                                                    Ma 3 2019
                                                                    Date
                        Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 2 of 9
 AO 2458 (Rev 02/18)   Judgment m a Cnmmal Case
                       Sheet IA
                                                                                                  Judgment- _ _
                                                                                                              2_     of        9_
 DEFENDANT:               KENNETH SMUKLER
 CASE NUMBER:             DPAE2: l 7CR000563-002

                                       ADDITIONAL COUNTS OF CONVICTION
Title & Section                                      Nature of Offense                                 Offense Ended
                                                     Causing false statements and aiding and
18 U.S.C. §§ lOOl(a)(l) and 2                        abetting.                                         06/3012013         5

                                                     Causing false statements and aiding and
18U.S.C. §§ lOOl(a)(l) and 2                         abetting.                                         10/31/2015         6

                                                     Causing unlawful campaign contributions
52 U.S.C. §§ 30109(d)(l)(A){i) and 30116(f) and 18   and                                               07/31/2014         7
u.s.c. § 2                                           aiding and abetting.

                                                     Making contributions in the name of
52 U.S.C. §§ 30109(d)(l), 30116(f), 30122 and 18     another and                                       05/31/2014         8
U.S.C. § 2                                           aiding and abetting

                                                     Making contributions in the name of
52 U.S.C. §§ 30109(d)(l), 30116(f), 30122 and 18     another and                                       07/31/2015         9
C.S.C. § 2                                           aiding and abetting

                                                     Causing false campaign expenditure reports
52 U.S.C. §§ 30104(a)(l) and 30104(b)(5)(A) and      and                                               l 0/31/2015        10
30109(dXI)(A)(i) and 18 U.S.C. § 2                   aiding and abetting.

18.U S.C. §§ 1505 and2                               Obstruction and aiding and abetting               08/31/2015         11
                        Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 3 of 9
AO 2458 (Rev 02/18)   Judgment m Cnmmal Case
                      Sheet 2 - Imprisonment
                                                                                             Judgment - Page       3         of   _ _ 9_
DEFENDANT:                 KENNETH SMUKLER
CASE NUMBER:               DPAE2: l 7CR000563-002


                                                         IMPRISONMENT

         The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
Eighteen (18) months on Counts One, Two, Five, Six, Seven, Nine, Ten and Eleven of the Superseding Indictment, such terms to be
served concurrently, and to a concurrent term of imprisonment of twelve (12) months on Count Eight of the Superseding Indictment, for
a total term of imprisonment of eighteen (18) months on Counts One, Two and Five through Eleven of the Superseding Indictment.



    X   The court makes the following recommendations to the Bureau of Prisons:

        That defendant be designated to an institution in close proximity to Philadelphia, Pennsylvania, where his family resides.



    D   The defendant is remanded to the custody of the United States Marshal.

    D   The defendant shall surrender to the United States Marshal for this district:

        D   at                                 D   a.m      D   p.m.     on

        D   as notified by the United States Marshal.

    X   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        X   before 2 pm. on        Monday, June 17, 2019*
        D   as notified by the United States Marshal.
        D   as notified by the Probation or Pretrial Services Office.
* In the event no institution is designated by the Bureau of Prisons as of that date, defendant shall self-surrender no later than 2:00 P.M.
on Monday, June 17, 2019, at the Office of the United States Marshal, United State Courthouse, 60 I Market Street, Philadelphia,
P"nnsylvania.

                                                                RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                          to                             -------
at - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                L'NITED ST A TES MARSHAL




                                                                   By
                                                                                             DEPUTY CNITFD ST ATES MARSHAL
                        Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 4 of 9
AO 2458 (Rev 02/18) Judgment m aCnmmal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment -Page _ 4 _     of        9

DEFENDANT:                KENNETH SMUKLER
CASE NUMBER:              DPAE2: l 7CR000563-002
                                                     SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

One ( 1) year on Counts One, Two, Five, Six, Seven, Eight, Nine, Ten and Eleven of the Superseding Indictment, such terms to be served
concurrently.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days ofrelease from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court
             X The above drug testing condition is suspended, based on the court's determination that you
               pose a low risk of future substance abuse. (check if applicable)
4.    D   You must make restitution in accordance with 18 U.S C. §§ 3663 and 3663A or any other statute authorizmg a sentence of
          restitution. (check if applicable)
5.    X   You must cooperate in the collection of DNA as directed by the probation officer. (check if applzcable)
6    D    You must comply with the requirements of the Sex Offender Registration and Notification Act (34 lJ.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applzcable)
7.   D    You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 5 of 9
AO 245B (Rev 02/18)     Judgment ma Cnmmal Case
                        Sheet 3A - Supervised Release
                                                                                                Judgment-Page _ _...cs_ _ of            9
DEFENDANT:                    KENNETH SMUKLER
CASE NUMBER:                  DPAE2: l 7CR000563-002

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.      You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
       within 72 hours of becoming aware ofa change or expected change.
6 ·    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least
        IO days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
IO.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers)
I I.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the nsk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Cond1t10ns, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                       Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 6 of 9
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 3B - - Superv1sed Release
                                                                                                   Judgment -Page _ _
                                                                                                                    6_       of   __9 __
DEFENDANT:               KENNETH SMUKLER
CASE NUMBER:             DPAE2: l 7CR000563-002

                                     ADDITIONAL SUPERVISED RELEASE TERMS

         1.       Defendant shall pay the fine imposed by this Judgment that remains unpaid at the commencement of his supervised

release at the rate of not less than $500.00 per month;

         2.       Defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the

approval of the United States Probation Office, unless the defendant is in compliance with the payment schedule for his fine;

         3.       Defendant shall provide the United States Probation Office with full disclosure of his financial records including yearly

tax returns upon the request of the United States Probation Office. The defendant shall cooperate with the United States Probation Office

in any investigation ofhis finances and shall provide monthly statements of his income; and,

         4.       Defendant shall not encumber or liquidate his interest in any assets unless the proceeds are to be used in payment of

defendant's fine obligation or defendant has permission of the Court to do so.
                        Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 7 of 9
AO 245B (Rev 02/18)   Judgment ma Cnmmal Case
                      Sheet 5 - Cnmmal Monetary Penalties
                                                                                                             Judgment -- Page     7     of        9
DEFENDANT:                      KENNETH SMUKLER
CASE NUMBER:                    DPAE2: I 7CR000563-002
                                             CRIMINAL MONETARY PENALTIES
    The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                      Assessment                JVTA Assessment*                        Fine                        Restitution
TOTALS           $ 825.00                   $ 0.00                                   $ 75,000.00                 $ 0.00



D The determination of restitution is deferred                             An Amended Judgment in a Criminal Case (AO 245CJ will be entered
until after such determination.

D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                             Total Loss**                                 Restitution Ordered                      Priority or Percentage




TPTALS                             $ _ _ _ _ _ _ _ _ __                          $

D    Restitution amount ordered pursuant to plea agreement $
                                                                           ----------
D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C § 3612(t). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

X    The court determmed that the defendant does not have the abihty to pay interest and it is ordered that:

     X     the interest requirement is waived for           X       fine     D       restitution.

     D     the interest requirement for        D    fine        D    restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109 A, 110, 11 OA, and I 13A of Title 18 for offenses committed on
   or after September 13, 1994, but before April 23, 1996.
                        Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 8 of 9
AO 245B (Rev 02/18)   Judgment ma Crmunal Case
                      Sheet SA  Cnmmal Monetary Penalties
                                                                                                    Judgment - Page --=-8_     of _ _J
DEFENDANT:                KENNETH SMUKLER
CASE Nl.JMBER:            DP AE2: l 7CR000563-002
                      ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
         Defendant shall pay to the United States of America a fine of $75,000.00. The fine is due immediately. Interest on the fine is

waived. The Court recommends that, while in custody, defendant pay his fine pursuant to the Bureau of Prisons Inmate Fmancial

Responsibility Program provided, however, that defendant shall pay the fme in quarterly installments of not less than $25.00 out of his

prison earnings, unless his prison earnings after payment of his special assessment are less than $25.00 a quarter, in which event, the

quarterly installment shall be the amount of his prison eammgs. Beginmng thirty (30) days after defendant is released from custody,

defendant shall pay the balance due on his fine obligation in monthly installments of not less than $500 00.

         The Court finds that defendant has sufficient assets, income and income earning potential to warrant imposition of the fine and

payment schedule, taking into account his expenditures for food, clothing, shelter and other necessities for himself and his family.

         Defendant shall pay a special assessment of$825 00 to the United States of Amenca on or before May 6, 2019.
                           Case 2:17-cr-00563-JD Document 191 Filed 05/06/19 Page 9 of 9
AO 245B (Rev 02/18)      Judgment ma Criminal Case
                         Sheet 6 - Schedule of Pavments
                                                                                                           Judgment - Page ---'9'--_   of          9
DEFENDANT:                    KENNETH SMUKLER
CASE NUMBER:                  DPAE2: l 7CR000563-002

                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total cnminal monetary penalties is due as follows:

A     D       Lump sum payment of$                             due immediately, balance due

              D    not later than
                                               -      ---
                                                                   . or
              D    in accordance with    D C D          D,     D    E, or     D   F below; or

B     D       Payment to begin immediately (may be combined with            DC,        OD.or        D F below); or
C.    D       Payment in equal                   (e.g. weekly, monthly. quarterly) installments of $ __ __ __                   over a period of
          _       _ _ _ {e g. months or years), to commence                       (e g. 30 or 60 days) after the date of this judgment; or

D     D       Payment in equal                       (e g. weekly. monthly. quarterly) installments of $   _ _ __ _ over a period of
                            (e g. months or years), to commence        _ _ _ _ . (e g. 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E     D       Payment during the term of supervised release will commence within                (e g. 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F·    X       Special instructions regarding the payment of criminal monetary penalties:
              See page 8 (Sheet SA).




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers {mcludmg defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fme principal, (5) fine
interest, (6) commumty restitution, (7) JVTA assessment, (8) penalties, and (9) costs, mcluding cost of prosecution and court costs.
